EXHIBIT 10.8
 
 
 
 
EXCHANGE AGREEMENT



Between


EMERGING MEDIA HOLDINGS INC., a Nevada Corporation
(“EMDH”)


and


MEN’S MEDICAL CORPORATION, a Florida corporation.,
(“MMC”)








Dated: January 31, 2011
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
EXCHANGE AGREEMENT
 
THIS EXCHANGE AGREEMENT (hereinafter referred to as this "Agreement") is entered
into as of this 31st day of January, 2011, by and between Emerging Media
Holdings Inc., a Nevada corporation having its principal place of business at
1809 E. Broadway St., Suite 175, Oviedo, FL 32765 (hereinafter referred to as
“EMH”) and Men’s Medical Corporation., a Florida Corporation having its
principal place of business at 225 Saddleworth Place, Lake Mary, FL 32746
(hereinafter referred to as "MMC”), (collectively the two companies are
hereinafter referred to as the “Parties”) upon the following premises:


WHEREAS, EMH, is a publicly held corporation organized under the laws of the
State of Nevada;


WHEREAS, MMC is a privately-held corporation organized under the laws of state
of Florida;


WHEREAS, management of the constituent corporations have determined that it is
in the best interest of the parties that EMH acquire 100% of the issued and
outstanding securities of MMC in exchange for 1,000 shares of EMDH Class A
Preferred Stock  (the "Exchange"), and MMC agreed to use its best efforts to
cause its shareholders (the "MMC Shareholders") to exchange their securities of
MMC on the terms described herein; and


WHEREAS, the Parties desire to set forth the terms of the Exchange, which is
intended to constitute a tax-free reorganization pursuant to the provisions of
Section 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended.


NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
Parties to be derived here from, it is hereby agreed as follows:




ARTICLE I


REPRESENTATIONS, COVENANTS, AND WARRANTIES OF MMC


As an inducement to, and to obtain the reliance of EMH except as set forth on
the MMC Schedules (as hereinafter defined), MMC represents and warrants as
follows:


Section 1.01            Organization.  MMC  is a corporation duly organized,
validly existing, and in good standing under the laws of State of Florida and
has the corporate power and is duly authorized, qualified, franchised, and
licensed under all applicable laws, regulations, ordinances, and orders of
public authorities to own all of its properties and assets and to carry on its
business in all material respects as it is now being conducted, including
qualification to do business as a foreign corporation in the states or countries
in which the character and location of the assets owned by  it or the nature of
the business transacted by it requires qualification, except where failure to be
so qualified would not have a material adverse effect on its business.  Included
in the MMC Schedules are complete and correct copies of the articles of
incorporation, and the bylaws of MMC as in effect on the date hereof.  The
execution and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of MMC’s
articles of incorporation or bylaws.  MMC has taken all actions required by law,
its articles of incorporation, or otherwise to authorize the execution and
delivery of this Agreement.  MMC has full power, authority, and legal right and
has taken all action required by law, its articles of incorporation, and
otherwise to consummate the transactions herein contemplated.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 1.02            Capitalization.  The authorized capitalization of MMC
consists of 1,500 shares of common stock, of which 1,500 shares are currently
issued and outstanding.  All issued and outstanding shares are legally issued,
fully paid, and non-assessable and not issued in violation of the preemptive or
other rights of any person.


Section 1.03            Absence of Certain Changes or Events. Except as set
forth in this Agreement or the MMC Schedule 1.03, since November 30, 2010 there
has been no material change in the business and assets of MMC and to the best
knowledge of MMC, MMC has not become subject to any law or regulation which
materially and adversely affects, or in the future may adversely affect  the
business, operations, properties, assets, or condition of MMC.


Section 1.04            Litigation and Proceedings. There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of MMC after
reasonable investigation, threatened by or against MMC or affecting MMC or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any
kind.  MMC does not have any knowledge of any material default on its part with
respect to any judgment, order, injunction, decree, award, rule, or regulation
of any court, arbitrator, or governmental agency or instrumentality or of any
circumstances that, after reasonable investigation, would result in the
discovery of such a default.


Section 1.05            Contracts.


(a)           Except as included or described in the MMC Schedule 1.05, there
are no "material" contracts, agreements, franchises, license agreements, debt
instruments or other commitments to which MMC is a party or by which it or any
of its assets, products, technology, or properties are bound other than those
incurred in the ordinary course of business (as used in this Agreement, a
"material" contract, agreement, franchise, license agreement, debt instrument or
commitment is one which (i) will remain in effect for more than six (6) months
after the date of this Agreement or (ii) involves aggregate obligations of at
least twenty-five thousand dollars ($25,000));


(b)           All contracts, agreements, franchises, license agreements, and
other commitments to which MMC is a party or by which its properties are bound
and which are material to the operations of MMC taken as a whole are valid and
enforceable by MMC in all respects, except as limited by bankruptcy and
insolvency laws and by other laws affecting the rights of creditors generally;


(c)           Except as set forth in the MMC Schedule 1.05, MMC is not a party
to or bound by, and the properties of MMC are not subject to any contract,
agreement, other commitment or instrument; any charter or other corporate
restriction; or any judgment, order, writ, injunction, decree, or award which
materially and adversely affects, the business operations, properties, assets,
or condition of MMC; and


(d)           Except as included or described in the MMC Schedule 1.05 or
reflected in the most recent MMC balance sheet, MMC is not a party to any oral
or written (i) contract for the employment of any officer or employee which is
not terminable on 30 days, or less notice; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
(iii) agreement, contract, or indenture relating to the borrowing of money, (iv)
guaranty of any obligation, other than one on which MMC is a primary obligor,
for the borrowing of money or otherwise, excluding endorsements made for
collection and other guaranties of obligations which, in the aggregate do not
exceed more than one year or providing for payments in excess of $25,000 in the
aggregate; (vi) collective bargaining agreement; or (vii) agreement with any
present or former officer or director of MMC.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 1.06            Material Contract Defaults.  MMC is not in default in
any material respect under the terms of any outstanding contract, agreement,
lease, or other commitment which is material to the business, operations,
properties, assets or condition of MMC and there is no event of default in any
material respect under any such contract, agreement, lease, or other commitment
in respect of which MMC has not taken adequate steps to prevent such a default
from occurring.


Section 1.07            No Conflict With Other Instruments.  The execution of
this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
an event of default under, or terminate, accelerate or modify the terms of any
material indenture, mortgage, deed of trust, or other material contract,
agreement, or instrument to which MMC is a party or to which any of its
properties or operations are subject.


Section 1.08            Governmental Authorizations.  Except as set forth in the
MMC Schedule 1.08, MMC has all licenses, franchises, permits, and other
governmental authorizations that are legally required to enable it to conduct
its business in all material respects as conducted on the date hereof.  Except
for compliance with federal and state securities and corporation laws, as
hereinafter provided, no authorization, approval, consent, or order of, or
registration, declaration, or filing with, any court or other governmental body
is required in connection with the execution and delivery by MMC of this
Agreement and the consummation by MMC of the transactions contemplated hereby.


Section 1.09            Compliance With Laws and Regulations.  Except as set
forth in the MMC Schedule 1.09, to the best of its knowledge MMC has complied
with all applicable statutes and regulations of any federal, state, or other
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect the business, operations, properties,
assets, or condition of MMC, or except to the extent that noncompliance would
not result in the occurrence of any material liability for MMC.


Section 1.10            Approval of Agreement.  The board of directors of MMC
has authorized the execution and delivery of this Agreement by MMC and has
approved this Agreement and the transactions contemplated hereby, and will
recommend to the MMC Shareholders that the Exchange be accepted by them.


Section 1.11             Material Transactions or Affiliations.  Set forth in
the MMC Schedules is a description of every contract, agreement, or arrangement
between MMC and any predecessor and any person who was at the time of such
contract, agreement, or arrangement an officer, director, or person owning of
record, or known by MMC to own beneficially, 5% or more of the issued and
outstanding common stock of MMC and which is to be performed in whole or in part
after the date hereof or which was entered into not more than three years prior
to the date hereof.  Except as disclosed in the MMC Schedules or otherwise
disclosed herein, no officer, director, or 5% shareholder of MMC has, or has had
since inception of MMC, any known interest, direct or indirect, in any
transaction with MMC which was material to the business of MMC.  There are no
commitments by MMC, whether written or oral, to lend any funds, or to borrow any
money from, or enter into any other transaction with, any such affiliated
person.


Section 1.12            MMC Schedules.  MMC has delivered to EMH the following
schedules, which are collectively referred to as the "MMC Schedules" and which
consist of separate schedules dated as of the date of execution of this
Agreement, all certified by the chief executive officer of MMC as complete,
true, and correct as of the date of this Agreement in all material respects:
 
 
4

--------------------------------------------------------------------------------

 
 
(a)           a schedule containing complete and correct copies of the articles
of incorporation, and bylaws of MMC in effect as of the date of this Agreement;


(b)           Schedule containing unaudited financial statements since inception
of MMC to November 30, 2010, and a written assurance of presenting the GAAP
standard audit within seventy five days after the closing of the present
transaction.


MMC shall cause the MMC Schedules and the instruments and data delivered to MMC,
hereunder to be promptly updated after the date hereof up to and including the
Closing .


Section 1.13            Payroll Taxes and Corporate Taxes.  All of the payroll
taxes and corporate taxes owed by MMC up to the date of Closing shall remain the
responsibility of MMC.


Section 1.14            Valid Obligation.  This Agreement and all agreements and
other documents executed by MMC in connection herewith constitute the valid and
binding obligation of MMC, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.


ARTICLE II


REPRESENTATIONS, COVENANTS, AND WARRANTIES OF EMH


As an inducement to, and to obtain the reliance of EMH and the EMH Shareholders,
except as set forth in the EMH Schedules (as hereinafter defined), EMH
represents and warrants as follows:


Section 2.01            Organization.  EMH is a corporation duly organized,
validly existing, and in good standing under the laws of Nevada and has the
corporate power and is duly authorized, qualified, franchised, and licensed
under all applicable laws, regulations, ordinances, and orders of public
authorities to own all of its properties and assets, to carry on its business in
all material respects as it is now being conducted, and except where failure to
be so qualified would not have a material adverse effect on its business, there
is no jurisdiction in which it is not qualified in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification.  Included in the EMH Schedules are complete and
correct copies of the Articles of Incorporation and By-Laws as in effect on the
date hereof. The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby will not, violate any
provision of EMH Articles of Incorporation and By-Laws.   EMH has taken all
action required by law, its Articles of Incorporation, or otherwise to authorize
the execution and delivery of this Agreement, and EMH has full power, authority,
and legal right and has taken all action required by law, its Articles of
Incorporation, or otherwise to consummate the transactions herein contemplated.


Section 2.02            Capitalization.  EMH’s authorized capitalization
consists of 100,000,000 shares of common stock, $.001par value of which
12,250,922 is currently outstanding.  All issued and outstanding shares are
legally issued, fully paid, and non-assessable and not issued in violation of
the preemptive or other rights of any person.


Section 2.03            Subsidiaries and Predecessor Corporations.  EMH does not
have any predecessor corporation(s) or subsidiaries, and does not own,
beneficially or of record, any shares of any other corporation, except as
disclosed in Schedule 2.03.


 
5

--------------------------------------------------------------------------------

 
 
 
Section 2.04                                Securities Filings; Financial
Statements.


(a)           EMH Financial Statements are available on the SEC web site and are
true, correct and accurate and disclose all liabilities of EMH.


(b)           EMH has no liabilities with respect to the payment of any federal,
state, county, local or other taxes (including any deficiencies, interest or
penalties), except for taxes accrued but not yet due and payable.


(c)           EMH has timely filed all state, federal or local income and/or
franchise tax returns required to be filed by it from inception to the date
hereof.  Each of such income tax returns reflects the taxes due for the period
covered thereby, except for amounts that, in the aggregate, are immaterial.


(d)           The books and records, financial and otherwise, of EMH are in all
material aspects complete and correct and have been maintained in accordance
with good business and accounting practices.


(e)           All of EMH assets are reflected on its financial statements, and,
except as set forth in the EMH Schedules or the financial statements of EMH or
the notes thereto, EMH has no material liabilities, direct or indirect, matured
or unmatured, contingent or otherwise.


Section 2.05            Filings: Books and Records.  The books and records,
financial and otherwise, of EMH are in all material aspects complete and correct
and have been maintained in accordance with good business and accounting
practices.


Section 2.06            Intentionally Omitted.


Section 2.07            Options or Warrants.  There are no existing options,
warrants, calls, or commitments of any character relating to the authorized and
unissued stock of EMH, except as described in Schedule 2.06 (the "Existing
Rights").


Section 2.08            Absence of Certain Changes or Events.  Except as
disclosed in the EMH Schedules, or otherwise disclosed in writing to EMH, since
the date of the most recent EMH balance sheet:;


(a)           there has not been (i) any material adverse change in the
business, operations, properties, assets or condition of EMH or (ii) any damage,
destruction or loss to EMH(whether or not covered by insurance) materially and
adversely affecting the business, operations, properties, assets or condition of
EMH;


(b)           EMH has not (i) amended its certificate of incorporation or
bylaws; (ii) declared or made, or agreed to declare or make any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any of its capital
stock; (iii) waived any rights of value which in the aggregate are outside of
the ordinary course of business or material considering the business of EMH;
(iv) made any material change in its method of management, operation, or
accounting; (v) entered into any transactions or agreements other than in the
ordinary course of business; (vi) made any accrual or arrangement for or payment
of bonuses or special compensation of any kind or any severance or  termination
pay to any present or former officer or employee; (vii) increased the rate of
compensation payable or to become payable by it to any of its officers or
directors or any of its salaried employees whose monthly compensation exceed
$1,000; or  (viii) made any increase in any profit sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement, made to, for or with its officers, directors, or
employees;
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           EMH has not (i) granted or agreed to grant any options, warrants,
or other rights for its stock, bonds, or other corporate securities calling for
the issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligations or liabilities (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent EMH balance sheet and current liabilities incurred since that date in the
ordinary course of business and professional and other fees and expenses in
connection with the preparation of this Agreement and the consummation of the
transaction contemplated hereby; (iv) sold or transferred, or agreed to sell or
transfer, any of its assets, properties, or rights (except assets, properties,
or rights not used or useful in its business which, in the aggregate have a
value of less than $1000), or canceled, or agreed to cancel, any debts or claims
(except debts or claims which in the aggregate are of a value less than $1000);
(v) made or permitted any amendment or termination of any contract, agreement,
or license to which it is a party if such amendment or termination is material,
considering the business of EMH; or (vi) issued, delivered or agreed to issue or
deliver, any stock, bonds, or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock), except in
connection with this Agreement; and


(d)           To the best knowledge of EMH, it has not become subject to any law
or regulation which materially and adversely affects, or in the future, may
adversely affect, the business, operations, properties, assets or condition of
EMH.


Section 2.09            Litigation and Proceedings.  There are no actions,
suits, proceedings or investigations pending or, to the knowledge EMH after
reasonable investigation, threatened by or against EMH or affecting  EMH or  its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any
kind.  EMH Limited has no knowledge of any default on its part with respect to
any judgment, order, writ, injunction, decree, award, rule or regulation of any
court, arbitrator, or governmental agency or instrumentality or any circumstance
that after reasonable investigation would result in the discovery of such
default.


Section 2.10            Contracts.


(a)           EMH is not a party to, and its assets, are not bound by, any
material contract, franchise, license agreement, agreement, debt instrument or
other commitments whether such agreement is in writing or oral.


(b)           EMH is not a party to or bound by, and the properties of EMH are
not subject to any contract, agreement, other commitment or instrument; any
charter or other corporate restriction; or any judgment, order, writ,
injunction, decree, or award which materially and adversely affects, the
business operations, properties, assets, or condition of EMH.


(c)           All contracts, agreements, franchises, license agreements, and
other commitments to which EMH is a party or by which its properties are bound
and which are material to the operations of EMH taken as a whole are valid and
enforceable by EMH in all respects, except as limited by bankruptcy and
insolvency laws and by other laws affecting the rights of creditors generally;
 
 
7

--------------------------------------------------------------------------------

 
 
(d)           Except as reflected in the most recent EMH balance sheet, EMH is
not a party to any oral or written (i) contract for the employment of any
officer or employee which is not terminable on 30 days, or less notice; (ii)
profit sharing, bonus, deferred compensation, stock option, severance pay,
pension benefit or retirement plan, (iii) agreement, contract, or indenture
relating to the borrowing of money, (iv) guaranty of any obligation, other than
one on which EMH is a primary obligor, for the borrowing of money or otherwise,
excluding endorsements made for collection and other guaranties of obligations
which, in the aggregate do not exceed more than one year or providing for
payments in excess of $1,000 in the aggregate; (vi) collective bargaining
agreement; or (vii) agreement with any present or former officer or director of
EMH.
 
Section 2.11            Material Contract Defaults.  EMH is not in default in
any material respect under the terms of any outstanding contract, agreement,
lease, or other commitment which is material to the business, operations,
properties, assets or condition of EMH and there is no event of default in any
material respect under any such contract, agreement, lease, or other commitment
in respect of which EMH has not taken adequate steps to prevent such a default
from occurring.


Section 2.12            No Conflict With Other Instruments.  The execution of
this Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of, any indenture,
mortgage, deed of trust, or other material agreement or instrument to which EMH
is a party or to which any of its assets or operations are subject.
 
Section 2.13            Governmental Authorizations.  EMH has all licenses,
franchises, permits, and other governmental authorizations, that are legally
required to enable it to conduct its business operations in all material
respects as conducted on the date hereof.  Except for compliance with federal
and state securities or corporation laws, as hereinafter provided, no
authorization, approval, consent or order of, of registration, declaration or
filing with, any court or other governmental body is required in connection with
the execution and delivery by EMH of this Agreement and the consummation by MMC
of the transactions contemplated hereby.


Section 2.14            Compliance With Laws and Regulations.  To the best of
its knowledge, EMH has complied with all applicable statutes and regulations of
any federal, state, or other applicable governmental entity or agency thereof,
except to the extent that noncompliance would not materially and adversely
affect the business, operations, properties, assets or condition of EMH or
except to the extent that noncompliance would not result in the occurrence of
any material liability.  This compliance includes, but is not limited to, the
filing of all reports to date with federal and state securities authorities.


Section 2.15            Material Transactions or Affiliations.  Except as
disclosed herein and in the EMH Schedules, there exists no contract, agreement
or arrangement between EMH and any predecessor and any person who was at the
time of such contract, agreement or arrangement an officer, director, or person
owning of record or known by EMH to own beneficially, 5% or more of the issued
and outstanding common stock of EMH and which is to be performed in whole or in
part after the date hereof or was entered into not more than three years prior
to the date hereof.  Neither any officer, director, nor 5% shareholder of EMH
has, or has had since inception of EMH, any known interest, direct or indirect,
in any such transaction with EMH which was material to the business of EMH.  EMH
has no commitment, whether written or oral, to lend any funds to, borrow any
money from, or enter into any other transaction with, any such affiliated
person.


Section 2.16            Approval of Agreement.  The board of directors and the
shareholders of EMH have authorized the execution and delivery of this Agreement
and has approved this Agreement and the transactions contemplated hereby.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 2.17            Sale of Business Enterprises.  EMH will sell some but
not substantially all of the assets comprised of the subsidiaries of EMH
following the consummation of the transactions contemplated hereby.


Section 2.18            EMH Schedules.  EMH will deliver to MMC the following,
which are certified by the chief executive officer of EMH to be complete, true,
and accurate in all material respects as of the date of this Agreement:


(a)           a schedule containing complete and accurate copies of the
certificate of incorporation and bylaws of EMH as in effect as of the date of
this Agreement;


a schedule containing the financial statements of EMH identified in paragraph
2.04(a);


a certified shareholder list at the moment of the transaction.


(d)           Resolution of the Board of Directors by which all directors of
EMH, except one (1), resign, and two (2) members of the Board of Directors of
MMC are appointed to the board of EMH.


(e)           a schedule setting forth any other information, together with any
required copies of documents.


EMH shall cause the EMH Schedules and the instruments and data delivered to EMH
hereunder to be promptly updated after the date hereof up to and including the
Closing Date.


Section 2.19            Valid Obligation.  This Agreement and all agreements and
other documents executed by EMH in connection herewith constitute the valid and
binding obligation of EMH, enforceable in accordance with its or their terms,
except as may be limited by bankruptcy, insolvency, moratorium or other similar
laws affecting the enforcement of creditors' rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.


Section 2.20  Obligations to be Paid at Closing.  At or before closing the
following will be paid by EMH: 1) $10,000 to Roger L. Fidler, special securities
counsel to MMC; 2) such sum as shall be required by EMH auditors to guaranty the
completion of the 2010 audit and issuance of their report; 3) all franchise
taxes accrued through closing; and, 4) all outstanding bills of the transfer
agent of EMH.


ARTICLE III


PLAN OF EXCHANGE


Section 3.01            The Exchange.  On the terms and subject to the
conditions set forth in this Agreement, on the Closing Date (as defined in
Section 3.03), each MMC Shareholder the "Exchanging Shareholders"), shall
assign, transfer and deliver, free and clear of all liens, pledges,
encumbrances, charges, restrictions or known claims of any kind, nature, or
description, the number of shares of common stock of MMC set forth on Schedule
1.19(c) attached hereto, in the aggregate constituting 100% of the issued and
outstanding shares of common stock of MMC; the objective of such Exchange being
the acquisition by EMH of 100% of the issued and outstanding common stock of
MMC.  In exchange for the transfer of such securities by the MMC Shareholders,
MMC shareholders will be issued 1,000 Class A Preferred Shares (“Initial
Shares”) having such terms and preferences as set forth in the Form of Class A
Preferred Stock attached hereto as Schedule 3.01. At the Closing, each MMC
Shareholder shall, on surrender of his certificate or certificates representing
such MMC shares to EMH or its registrar or transfer agent, be entitled to
receive a certificate or certificates evidencing his proportionate interest in
the Initial Shares.  Upon consummation of the transaction contemplated herein
all of the shares of capital stock of MMC shall be held by EMH.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 3.02            Upon execution of this agreement and for consideration
thereof, EMH agrees to pay any amounts due as previously disclosed and set forth
in Schedule 3.02 prior to Closing.


Section 3.03            Reverse Stock Split.  The Exchanging Shareholders agree
to vote for a 1:10 reverse split of the common stock of EMH as the part of the
closing of this transaction.


Section 3.04            Closing.  The closing ("Closing") of the transactions
contemplated by this Agreement shall take place on February 3, 2011 or on other
such time as parties agree.


Section 3.05            The financial statements of EMH shall reflect all
current and total liabilities, including all trade payables and all EMH assets
at Closing; further that EMH shall assume the payments of all aged payables of
EMH, as shown on Schedule 3.05 hereof, on terms and conditions satisfactory to
the creditors listed thereon. Prior to Closing, EMH shall use its best efforts
to reduce and negotiate agreed reductions of the payables to be assumed by EMH
at Closing, such that the total aggregate amount of payables to be assumed by
EMH shall not exceed $100 at Closing.


Section 3.08            Upon signing, EMH’S present board of directors shall
appoint Craig Harris as the secretary of EMH, Christopher Smith as the
President, CEO and CFO. Then, Christopher Smith and Craig Harris will be
appointed as directors of EMH, effective immediately, and as soon as he accepts
the appointment, all of the present EMH officers and directors will resign,
except one (1) director, as of the Closing Date, effective at the conclusion of
the Closing.


Section 3.09            Closing Events.  At the Closing, EMH and each of the
Exchanging Shareholders shall execute, acknowledge, and deliver (or shall ensure
to be executed, acknowledged, and delivered) any and all certificates, opinions,
financial statements, schedules, agreements, resolutions, rulings or other
instruments required by this Agreement to be so delivered at or prior to the
Closing, together with such other items as may be reasonably requested by the
parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.  This Agreement shall become
effective as of Closing on or about January 31, 2011.




Section 3.10            Termination.


This Agreement may be terminated by the board of directors of either EMH or MMC
at any time prior to the Closing if:


(a)           there shall be any actual or threatened action or proceeding
before any court or any governmental body which shall seek to restrain,
prohibit, or invalidate the transactions contemplated by this Agreement and
which, in the judgment of such board of directors, made in good faith and based
upon the advice of its legal counsel, makes it inadvisable to proceed with the
Exchange; or


(b)           any of the transactions contemplated hereby are disapproved by any
regulatory authority whose approval is required to consummate such transactions
(which does not include the Securities and Exchange Commission) or in the
judgment of such board of directors, made in good faith and based on the advice
of counsel, there is substantial likelihood that any such approval will not be
obtained or will be obtained only on a condition or conditions which would be
unduly burdensome, making it inadvisable to proceed with the Exchange.
 
 
10

--------------------------------------------------------------------------------

 
 
In the event of termination pursuant to this paragraph (a) of Section 3.04, no
obligation, right or liability shall arise hereunder, and each party shall bear
its own costs and expenses incurred by it in connection with the negotiation,
drafting, and execution of this Agreement and the transactions herein
contemplated.


ARTICLE IV


SPECIAL COVENANTS


Section 4.01            Access to Properties and Records.  Each of the Parties
will each afford to the officers and authorized representatives of the other
Parties full access to their properties, books and records, in order that each
may have a full opportunity to make such reasonable investigation as they shall
desire to make of the affairs of the other, and each will furnish the other with
such additional financial and operating data and other information reasonably
requested.


Section 4.02            Delivery of Books and Records.  At the Closing, EMH
shall deliver to MMC, the copies of the corporate minute books, books of
account, contracts, records, and all other books or documents of EMH now in the
possession of EMH or its officer and director, Iouri Berdian.


Section 4.03            Third Party Consents and Certificates.  All Parties
agree to cooperate with each other in order to obtain any required third party
consents to this Agreement and the transactions herein contemplated.


Section 4.04            Consent of EMH Shareholders.  EMH shall use its best
efforts to obtain the consent of all EMH shareholders to participate in the
Exchange.


Section 4.05            EMH  Shareholder Meeting.  EMH shall not call a
shareholders meeting with respect to this transaction.


Section 4.06            Post-Exchange Sales Under Rule 144 or 145, If
Applicable.


(a)           EMH will use its best efforts to at all times comply with the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), including timely filing of all periodic reports required under
the provisions of the Exchange Act and the rules and regulations promulgated
there under.


(b)           Upon being informed in writing by any such person holding
restricted stock of EMH subsequent to the Exchange that such person intends to
sell any shares under Rule 144, Rule 145 or Regulation S promulgated under the
Securities Act (including any rule adopted in substitution or replacement
thereof), EMH will certify in writing to such person, if requested, that it has
filed all of the reports required to be filed by it under the Exchange Act to
enable such person to sell such person's restricted stock under Rule 144, 145 or
Regulation S, as may be applicable in the circumstances, or will inform such
person in writing that it has not filed any such report or reports.


(c)           If any certificate representing any such restricted stock is
presented to EMH’S transfer agent for registration of transfer in connection
with any sale theretofore made under Rule 144, 145 or Regulation S, provided
such certificate is duly endorsed for transfer by the appropriate person(s) or
accompanied by a separate stock power duly executed by the appropriate person(s)
in each case with reasonable assurances that such endorsements are genuine and
effective, and is accompanied by an opinion of counsel satisfactory to EMH and
its counsel that the stock transfer has complied with the requirements of Rule
144, 145 or Regulation S, as the case may be, EMH will promptly instruct its
transfer agent to register transfer such shares and to issue one or more new
certificates representing such shares to the transferee and, if appropriate
under the provisions of Rule 144, 145 or Regulation S, as the case may be, free
of any stop transfer order or restrictive legend.  The provisions of this
Section 4.08 shall survive the Closing and the consummation of the transactions
contemplated by this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 4.07            Indemnification.


(a)           EMH hereby agrees to indemnify MMC and each of the officers,
agents and directors of MMC as of the date of execution of this Agreement
against any loss, liability, claim, damage, or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever), to which it or they may become subject arising out of or
based on any inaccuracy appearing in or misrepresentations made under Article I
of this Agreement.  The indemnification provided for in this paragraph shall
survive the Closing and consummation of the transactions contemplated hereby and
termination of this Agreement.


MMC and its officers and directors hereby agrees to indemnify EMH and each of
the officers, agents, and directors of EMH as of the date of execution of this
Agreement against any loss, liability, claim, damage, or expense (including, but
not limited to, any and all expense whatsoever reasonably incurred in
investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever), to which it or they may become subject
arising out of or based on any inaccuracy appearing in or misrepresentation made
under Article II of this Agreement.  The indemnification provided for in this
paragraph shall survive the Closing and consummation of the transactions
contemplated hereby and termination of this Agreement.


ARTICLE V


CONDITIONS PRECEDENT TO OBLIGATIONS OF MMC


The obligations of MMC under this Agreement are subject to the satisfaction, at
or before the Closing, of the following conditions:


Section 5.01            Accuracy of  Representations and Performance of
Covenants.  The representations and warranties made by MMC in this Agreement
were true when made and shall be true at the Closing with the same force and
effect as if such representations and warranties were made at and as of the
Closing (except for changes therein permitted by this Agreement).  MMC shall
have performed or complied with all covenants and conditions required by this
Agreement to be performed or complied with by MMC prior to or at the Closing.


Section 5.02            Officer's Certificate.  MMC has been furnished with a
certificate dated the Closing Date and signed by a duly authorized officer of
MMC to the effect that no litigation, proceeding, investigation, or inquiry is
pending, or to the best knowledge of MMC threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement, or, to the extent not disclosed in the MMC Schedules, by or
against MMC, which might result in any material adverse change in any of the
assets, properties, business, or operations of MMC.


Section 5.03            No Material Adverse Change.  Prior to the Closing ,
there shall not have occurred any change in the financial condition, business,
or operations of MMC nor shall any event have occurred which, with the lapse of
time or the giving of notice, is determined to be unacceptable using the
criteria set forth in Section 2.08.


 
12

--------------------------------------------------------------------------------

 


Section 5.04            Approval by Shareholders.  The Exchange shall have been
approved, and shares delivered in accordance with Section 3.01, by the holders
of not less than one hundred percent (100%) of the outstanding common stock of
MMC.


Section 5.05            No Governmental Prohibition.  No order, statute, rule,
regulation, executive order, injunction, stay, decree, judgment or restraining
order shall have been enacted, entered, promulgated or enforced by any court or
governmental or regulatory authority or instrumentality which prohibits the
consummation of the transactions contemplated hereby.


Section 5.06            Consents.  All consents, approvals, waivers or
amendments pursuant to all contracts, licenses, permits, trademarks and other
intangibles in connection with the transactions contemplated herein, or for the
continued operation of MMC after the Closing on the basis as presently operated
shall have been obtained.


Section 5.07            Other Items.


(a)           MMC shall have received a list of MMC shareholders containing the
name, address, and number of shares held by each MMC shareholder as of the date
of Closing, certified by an executive officer of MMC as being true, complete and
accurate; and


(b)           MMC shall have received such further opinions, documents,
certificates or instruments relating to the transactions contemplated hereby as
Parent may reasonably request.


ARTICLE VI


CONDITIONS PRECEDENT TO OBLIGATIONS OF EMH


The obligations of EMH and the EMH Shareholders under this Agreement are subject
to the satisfaction, at or before the Closing, of the following conditions:


Section 6.01            Accuracy of Representations and Performance of
Covenants.  The representations and warranties made by EMH in this Agreement
were true when made and shall be true as of the Closing (except for changes
therein permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the
Closing.  Additionally, EMH shall have performed and complied with all covenants
and conditions required by this Agreement to be performed or complied shall have
approved the Exchange and the related transactions described herein.. EMH shall
have been furnished with certificates, signed by duly authorized executive
officers of EMH and dated the Closing Date, to the foregoing effect.


Section 6.02            Officer's Certificate.  EMH shall have been furnished
with certificates dated the Closing Date and signed by duly authorized executive
officers of EMH, to the effect that no litigation, proceeding, investigation or
inquiry is pending, or to the best knowledge of EMH threatened, which might
result in an action to enjoin or prevent the consummation of the transactions
contemplated by this Agreement  or, to the extent not disclosed in the EMH
Schedules, by or against EMH, which might result in any material adverse change
in any of the assets, properties or operations of EMH.


Section 6.03            No Governmental Prohibition.  No order, statute, rule,
regulation, executive order, injunction, stay, decree, judgment or restraining
order shall have been enacted, entered, promulgated or enforced by any court or
governmental or regulatory authority or instrumentality which prohibits the
consummation of the transactions contemplated hereby.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 6.04            Consents.  All consents, approvals, waivers or
amendments pursuant to all contracts, licenses, permits, trademarks and other
intangibles in connection with the transactions contemplated herein, or for the
continued operation of each party after the Closing on the basis as presently
operated shall have been obtained.


Section 6.05            Other Items   EMH shall have received further opinions,
documents, certificates, or instruments relating to the transactions
contemplated hereby as EMH may reasonably request.


ARTICLE VII


MISCELLANEOUS


Section 7.01            Brokers.   The Parties agree that there were no finders
or brokers involved in bringing the parties together or who were instrumental in
the negotiation, execution or consummation of this Agreement.  The Parties each
agree to indemnify the other against any claim by any third person other than
those described above for any commission, brokerage, or finder's fee arising
from the transactions contemplated hereby based on any alleged agreement or
understanding between the indemnifying party and such third person, whether
express or implied from the actions of the indemnifying party.


Section 7.02            Governing Law.  This Agreement shall be governed by,
enforced, and construed under and in accordance with the laws of the United
States of America and, with respect to the matters of state law, with the laws
of the State of State of Florida without giving effect to principles of
conflicts of law thereunder.  Each of the parties (a) irrevocably consents and
agrees that any legal or equitable action or proceedings arising under or in
connection with this Agreement shall be brought exclusively in the federal
courts of the United States.


Section 7.03            Notices.  Any notice or other communications required or
permitted hereunder shall  be in writing and shall be sufficiently given if
personally delivered to it or sent by telecopy, overnight courier or registered
mail or certified mail, postage prepaid, addressed as follows:




If to EMH:                                             Iurie Bordian
EMH Corporation
1809 E. Broadway St,
Suite 175
Ovieda, FL 32765


If to MMC:                                            Christopher Smith
225 Saddleworth Place
Lake Mary, FL 32746


            With copies to:                                         Roger L.
Fidler, Esq.
Law Offices of Roger L. Fidler
225 Franklin Avenue
Suite IV
Midland Park, NJ 07432
(201) 670-0888 (Facsimile)
rfidler0099@aol.com


or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted by telecopy and receipt is confirmed by telephone and (iv) three (3)
days after mailing, if sent by registered or certified mail.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 7.04            Attorney's Fees.  In the event that either party
institutes any action or suit to enforce this Agreement or to secure relief from
any default hereunder or breach hereof, the prevailing party shall be reimbursed
by the losing party for all costs, including reasonable attorney's fees,
incurred in connection therewith and in enforcing or collecting any judgment
rendered therein.


Section 7.05            Confidentiality.  Each party hereto agrees with the
other that, unless and until the transactions contemplated by this Agreement
have been consummated, it and its representatives will hold in strict confidence
all data and information obtained with respect to another party or any
subsidiary thereof from any representative, officer, director or employee, or
from any books or records or from personal inspection, of such other party, and
shall not use such data or information or disclose the same to others, except
(i) to the extent such data or information is published, is a matter of public
knowledge, or is required by law to be published; or (ii) to the extent that
such data or information must be used or disclosed in order to consummate the
transactions contemplated by this Agreement.  In the event of the termination of
this Agreement, each party shall return to the other party all documents and
other materials obtained by it or on its behalf and shall destroy all copies,
digests, work papers, abstracts or other materials relating thereto, and each
party will continue to comply with the confidentiality provisions set forth
herein.


Section 7.06            Public Announcements and Filings.  Unless required by
applicable law or regulatory authority, none of the parties will issue any
report, statement or press release to the general public, to the trade, to the
general trade or trade press, or to any third party (other than its advisors and
representatives in connection with the transactions contemplated hereby) or file
any document, relating to this Agreement and the transactions contemplated
hereby, except as may be mutually agreed by the parties.  Copies of any such
filings, public announcements or disclosures, including any announcements or
disclosures mandated by law or regulatory authorities, shall be delivered to
each party at least one (1) business day prior to the release thereof.


Section 7.07            Schedules; Knowledge.  Each party is presumed to have
full knowledge of all information set forth in the other party's schedules
delivered pursuant to this Agreement.


Section 7.08            Third Party Beneficiaries.  This contract is strictly
between EMH and  EMH, and, except as specifically provided, no director,
officer, stockholder, employee, agent, independent contractor or any other
person or entity shall be deemed to be a third party beneficiary of this
Agreement.


Section 7.09            Expenses.  Whether or not the Exchange is consummated,
each Party hereto will bear their own respective expenses, including legal,
accounting and professional fees, incurred in connection with the Exchange or
any of the other transactions contemplated hereby.


Section 7.10            Entire Agreement.  This Agreement represents the entire
agreement between the parties relating to the subject matter thereof and
supersedes all prior agreements, understandings and negotiations, written or
oral, with respect to such subject matter.


Section 7.11            Survival; Termination.  The representations, warranties,
and covenants of the respective parties shall survive the Closing  and the
consummation of the transactions herein contemplated for a period of two years.
 
 
15

--------------------------------------------------------------------------------

 
 
Section 7.12            Counterparts.  This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original and all of
which taken together shall be but a single instrument.
 
Section 7.13            Amendment or Waiver.  Every right and remedy provided
herein shall be cumulative with every other right and remedy, whether conferred
herein, at law, or in equity, and may be enforced concurrently herewith, and no
waiver by any party of the performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing.  At any time prior to the Closing , this
Agreement may by amended by a  writing signed by all parties hereto, with
respect to any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time for performance may be extended by a writing
signed by the party or parties for whose benefit the provision is intended.


Section 7.14            Best Efforts.  Subject to the terms and conditions
herein provided, each party shall use its best efforts to perform or fulfill all
conditions and obligations to be performed or fulfilled by it under this
Agreement so that the transactions contemplated hereby shall be consummated as
soon as practicable.  Each party also agrees that it shall use its best efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective this Agreement and the transactions contemplated
herein.


IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.
 
 

ATTEST:  MEN’S MEDICAL CORPORATION          
 
BY:
/s/ Christopher Smith       Christopher Smith, President  


  EMERGING MEDIA HOLDINGS          
ATTEST: 
BY:
/s/ Iurie Bordian       Iurie Bordian, President  

         


 
16

--------------------------------------------------------------------------------

 
 
SCHEDULES


NONE
1.05  NONE
1.08  NONE
1.09  NONE
1.19(c)  Saddleworth Ventures LLC
2.03
IM “Media Alianti” SRL
SA “Analytic Media Group”
ICS “Alkazar Media Services” SRL


See Attached
See Attached
3.05  See Attached
SCHEDULE 3.01


CLASS A PREFERRED STOCK CERTIIFCATE
OF
EMERGING MEDIA HOLDINGS, INC.


Par value
$0.001                                                                                                                     1
Share


THIS CERTIFIES THAT


Christopher Smith


Is The Owner Of


1,000


Fully Paid and Non-Assessable Shares of the Class A Preferred Stock
Par Value $0.001 Each Of


EMERGING MEDIA HOLDINGS, INC.


Transferable On The Books Of The Corporation In Person Or By Duly Authorized
Attorney Upon Surrender Of This Certificate Properly Endorsed.  This Certificate
Is Valid Upon Execution By The Appropriate Corporate Officers.
Witness The Facsimile Seal Of The Corporation And The Signatures Of Its Duly
Authorized Officers.






 

     
Christopher Smith
President  
   Secretary

 




The terms and privileges of the Class A Preferred Stock are set forth on the
pages attached hereto and in the Corporate Minutes of the Corporation.








Corporate Seal
 
 
17

--------------------------------------------------------------------------------

 
 
PREFERENCE TERMS OF THE CLASS PREFERRED STOCK OF EMERGING MEDIA HOLDINGS, INC.
A. Preferences on Liquidation
 
(1) In the event of any voluntary or involuntary liquidation, dissolution, or
winding up of the corporation, the holders of shares of the Series A Preferred
Stock then outstanding shall be entitled to be paid, out of the assets of the
corporation available for distribution to its stockholders, whether from
capital, surplus or earnings, before any payment shall be made in respect of the
corporation’s common stock, an amount equal to ten dollars ($10.00) per share.
After setting apart or paying in full the preferential amounts due the holders
of the Series A Preferred Stock, the remaining assets of the corporation
available for distribution to stockholders, if any, shall be distributed
exclusively to the holders of common stock, each such issued and outstanding
share of common stock entitling the holder thereof to receive an equal
proportion of said remaining assets.  If upon liquidation, dissolution, or
winding up of the corporation, the assets of the corporation available for
distribution to its shareholders shall be insufficient to pay the holders of the
Series A Preferred Stock the full amounts to which they respectively shall be
entitled, the holders of the Series A Preferred Stock shall share ratably in any
distribution of assets according to the respective amounts which would be
payable in respect of the shares held by them upon such distribution if all
amounts payable on or with respect to said shares were paid in full.  The merger
or consolidation of the corporation into or with another corporation in which
this corporation shall not survive and the shareholders of this corporation
shall own less then 50 percent of the voting securities of the surviving
corporation or the sale, transfer or lease (but not including a transfer or
lease by pledge or mortgage to a bona fide lender) of all or substantially all
of the assets of the corporation shall be deemed to be a liquidation,
dissolution or winding up of the corporation as those terms as used in this
paragraph A.


(2) In the event of any voluntary or involuntary liquidation, dissolution, or
winding up of the corporation, the corporation shall, within ten (10) days after
the date the Board of Directors approves such action, or within twenty (20) days
prior to any shareholder’s meeting called to approve such action, or within
twenty (20) days after the commencement of any involuntary proceeding, whichever
is earlier, give each holder of shares of Series A Preferred Stock initial
written notice of the proposed action.  Such initial written notice shall
describe the material terms and conditions of such proposed action, including a
description of the stock, cash, and property to be received by the holders of
shares of Series A Preferred Stock upon consummation of the proposed action and
the date of delivery thereof.  If any material change in the facts set forth in
the initial notice shall occur, the corporation shall promptly give written
notice to each holder of shares of series A Preferred Stock of such material
change.


The corporation shall not consummate any voluntary or involuntary liquidation,
dissolution, or winding up of the corporation before the expiration of thirty
(30) days after the mailing of the initial notice or ten (10) days after the
mailing of any subsequent written notice, whichever is later; provided that any
such thirty-day or ten-day period may be shortened upon the written consent of
the holders of all of the outstanding shares of Series A Preferred Stock.


(3) In the event of any voluntary or involuntary liquidation, dissolution or
winding up of the corporation which will involve the distribution of assets
other than cash, the corporation shall promptly engage competent independent
appraisers to determine the value of the assets to be distributed to the holders
of shares of Series A Preferred Stock and the holders of shares of common stock
(it being understood that with respect to the valuation of securities, the
corporation shall engage such appraiser as shall be approved by the holders of a
majority of shares of the corporation’s outstanding Series A Preferred
Stock).  The corporation shall, upon receipt of such appraiser’s valuation, give
prompt written notice to each holder of shares of Series A Preferred Stock of
the appraiser’s valuation.


 
18

--------------------------------------------------------------------------------

 


B. Negative Covenants


The corporation will not, by amendment of its articles of incorporation or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities, or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms or be
observed or performed hereunder by this corporation, but will at all times in
good faith assist in the carrying out of all the provisions of this section and
in the taking of all such action as may be necessary or appropriate in order to
protect the conversion rights of the holders of the Series A Preferred Stock
against impairment.


C.  Conversion


Each share of the Class A Preferred Stock may be converted at any time after
issuance into 25,000 shares of the Corporation’s Common Stock (“Conversion
Shares”) by paying the par value of each common share to the Corporation.  The
Conversion shall be subject to any reverse splits of the common stock but shall
be given the benefit of any forward stock splits, stock dividends and other
rights given to holders of the common stock of the Corporation.


D.  Voting Rights


Each share of the Class A Preferred Stock shall have the same voting rights as
25,000 shares of common stock at any and all meetings of the shareholders of the
Corporation.


Schedule 3.02         Amounts Due and To Be Paid by EMH
 
Schedule 3.05  Payables
 
19 

--------------------------------------------------------------------------------

 

 

